Citation Nr: 0122961	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  97-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2001).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


 INTRODUCTION

The veteran served for seven months in the National Guard of 
Pennsylvania and U.S. Army Reserve from May 1955 to December 
1955.  Prior to his discharge for being under age, he had 
active duty for training in August 1955.  He died on May [redacted], 
1997, and the appellant is his surviving spouse.  

The current appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  Among other things, the RO 
denied entitlement to service connection for the cause of the 
veteran's death as well as entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318.  

In June 1999, the Board remanded these matters to the RO for 
additional development consistent with its order.   The RO 
completed all necessary development and issued a supplemental 
statement of the case in February 2001, which affirmed the 
previous denial of the claim.  The case has since been 
returned to the Board for further appellate review.


The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095-7096, -7098 (Fed. Cir. Aug. 16, 2001).  

In that decision the Federal Circuit directed the Department 
to conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-
are inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  

The temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.


 FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131, 1310, 5107 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.303, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A certificate of honorable discharge establishes the veteran 
served for seven months in the National Guard of Pennsylvania 
and U.S. Army Reserve from May 1955 to December 1955.  A 
report of accidental injury signed by him in July 1985 
indicates he served on active duty for at least two weeks of 
training in August 1955.  The veteran's service medical 
records are presumed to have been lost or destroyed by a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.

The record contains extensive documentation, including 
duplicates, of VA examinations and treatment within the last 
20 years related to the veteran's claims for entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
anxiety disorder.  These records are devoid of any 
cardiopulmonary or other heart-related complaints, 
symptomatology, or disorders.  

During the veteran's most significant treatment period, from 
September 1994 to December 1994, he was admitted to the 
Coatesville VA Medical Center (VAMC) for treatment of anxiety 
disorder.  
On admission, he reported no cardiopulmonary problems, and 
examination confirmed no abnormalities in pulmonary or 
cardiovascular function.  As part of his mental treatment 
program for anxiety (which included some depressive 
symptoms), he was placed on a strength and endurance exercise 
program in October 1994.  Upon discharge in December 1994, no 
restrictions were placed on his physical activity.  

Pennsylvania Hospital admitted the veteran in May 1997 for 
complaints of pleuritic chest pain of three days duration.  
He reported experiencing an episode eight years earlier of 
crushing chest pain for which he did not seek medical 
attention or subsequent cardiac work-up.  Chest X-rays showed 
bibasilar pulmonary infiltrates, and bilateral pneumonia was 
diagnosed.  Echocardiography and nuclear stress testing ruled 
out the possibility of a myocardial infarction as the origin 
of chest pain.  One week into his inpatient treatment, he 
died by cardiopulmonary arrest.  The treating physician noted 
secondary diagnoses of bilateral pneumonia, old inferior 
myocardial infarction, and probably coronary artery disease.
  
A copy of the veteran's death certificate shows that he died 
on May [redacted], 1997.  Cardiopulmonary arrest was listed as the 
immediate cause of death.  No underlying causes of death were 
listed.    

During his lifetime, the veteran was service-connected for 
anxiety disorder, tinnitus, and bilateral hearing loss.  
Bilateral hearing loss had a noncompensable evaluation; 
tinnitus had a 10 percent evaluation effective January 22, 
1985; and anxiety disorder had a 100 percent evaluation 
effective May 20, 1994 (increased from 30 percent effective 
February 27, 1986).  Additionally, eligibility for benefits 
pursuant to the provisions of 38 U.S.C.A. Chapter 35 was 
established effective May 20, 1994.  

In May 1999, the appellant and her representative appeared at 
a personal hearing before the undersigned travel Member of 
the Board.  She testified that the veteran had no history of 
heart disease and was admitted for pneumonia when he died of 
what the hospital assumed was a "massive heart attack." 
Transcript, p. 3.  She stated that although he never sought 
private treatment, a significant amount of VA treatment was 
not of record.  Tr., p. 4-7.  

In June 1999, the Board remanded the case to obtain any 
outstanding evidence, especially records identified by the 
appellant at the hearing.  The Board also requested opinions 
from medical specialists inquiring as to any causal 
connection between the veteran's service-connected anxiety 
disorder and any heart problem that may have caused the 
veteran's death.

In December 2000 and January 2001, respectively, DRs. BK and 
RG (initials) provided their medical assessments of the 
veteran's cause of death.  

At the outset, Dr. BK noted that "cardiopulmonary arrest" 
is not a cause of death but rather a mode of dying for which 
the causes can be numerous.  He opined that in the absence of 
monitoring the veteran immediately prior to death, as was the 
case here, the cause of death cannot be entirely certain.  
Dr. BK then said it was also uncertain whether the veteran 
had an underlying heart disease, aside from atrial 
fibrillation (a common abnormal heart rhythm, according to 
Dr. BK).  He cited objective test results from the record, 
which demonstrated normal cardiac function.  Cardiac 
catheterization, which would have conclusively revealed any 
heart disease, was never performed on the veteran, according 
to DR. BK.  




Assuming the veteran had underlying coronary artery disease, 
Dr. BK noted that there is only accumulated evidence that 
patients with "depression are at increased risk of cardiac 
events . . . and similar evidence . . . does not exist for 
anxiety disorders."  Dr. RG essentially concurred with the 
opinion rendered by Dr. BK, stating that he was unable to 
conclude that the service-connected anxiety disorder was 
causally related to any possible underlying cardiovascular 
disease or pulmonary arrest.  


Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 1310; 38 C.F.R. 
§ 3.312.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

As stated above, a disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2000).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2000).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2000).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45620, 
45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Where the law or regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas, supra.  The 
Board is of the opinion that the new duty to assist law has 
expanded VA's duty to assist (e.g., by providing specific and 
expanded provisions pertaining to the duty to notify) and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.

In this case, however, the Board is satisfied that all 
relevant facts pertaining to the pertinent issue on appeal 
subject to the current appellate review have been properly 
developed and that no further assistance is required under 
VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).

VA has satisfied the duty to assist the appellant in 
obtaining evidence.  The primary purpose of the Board's June 
1999 remand order was to allow the RO to obtain additional VA 
treatment records deemed to be in VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As 
for private medical evidence, the appellant has specifically 
indicated the veteran was never treated at a private facility 
until his death at Pennsylvania Hospital, and these treatment 
records are already in the claims file.  38 U.S.C.A. § 5103A.  

In July 1999, an initial request was made for all adequately 
identified outstanding evidence.  In December 1999, 
additional records were requested, and a field examination 
report was conducted with the veteran's former treating 
physician.  Further efforts to obtain VA records were 
attempted in February, March, May, June, and August 2000.  
Treatment records were received in January, February, May, 
July, and August 2000. 

Pursuant to the Board's remand order, the record also 
contains the recent medical assessments of a cardiologist and 
psychiatrist, which both address the etiology of the 
veteran's death.  While their opinions were somewhat 
inconclusive, this was more a function of the lack of 
conclusive medical evidence on point.  In this regard, their 
opinions are entirely consistent with the record and avoid 
any conjecture.  Obert v. Brown, 5 Vet. App.  30, 33 (1993).  
The Board therefore finds that an additional file opinion 
review is unnecessary.  In the Cause of Death Analysis 
section, below, the Board has considered the appellant's own 
contentions in favor of her claim.      

The appellant has also been provided with notice of what is 
required to substantiate her claim.  By virtue of the June 
1997 rating decision and August 1997 statement of the case, 
the appellant was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  

The Board has taken into account the heightened duty in cases 
such as this where there is the possibility some of the 
veteran's service medical records were either lost or 
destroyed while in the government's possession.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  As already set forth, the 
RO has performed a relatively exhaustive search for all 
relevant records.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Garlejo v. Derwinski, 2 Vet. App. 619,620 (1992); see 
also Elkins v. Brown, 8 Vet. App. 391, 396 (1995) (where the 
Board noted and explained VA's attempt to obtain unavailable 
records, no failure in the duty to assist was found).   

Moreover, given the contentions advanced by the appellant in 
this case within the context of certain well-established 
facts, further efforts to assist in obtaining evidence would 
not be reasonably justified.  38 U.S.C.A. § 5103A.  



For example, in the present case, service records would 
merely confirm disabilities for which he was previously 
granted service connection.  In other words, it is highly 
unlikely the veteran's seven months of National Guard service 
at the age of 16 produced any medical report relevant to his 
death at the age of 58.

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to her under VCAA.  Moreover, she has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and she and her 
representative have done so.  

In view of the foregoing, the appellant will not be 
prejudiced by the Board's actions.  A remand for adjudication 
of her claim by the RO under the new law would only serve to 
further delay resolution of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Analysis

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected-disability claims 
brought by the veteran before his death.  Lathan v. Brown, 7 
Vet App. 359 (1995); 38 C.F.R. § 20.1106 (2000).


Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  Hickson, supra. 

In this case, there remains some question as to the exact 
condition that caused death, as evidenced by the certificate 
of death, which lists no underlying causes for the 
cardiopulmonary arrest.  Regardless of this medical unknown, 
the current disability requirement has been met because in 
cause of death claims, this requirement is always met by the 
condition that caused the veteran to die.  Carbino, supra.  

The appellant asserts that the veteran's anxiety disorder, 
rated as 100 percent disabling at the time of death, was a 
contributory cause of death.  38 C.F.R. § 3.312.  She 
contends that his anxiety disorder caused or exacerbated a 
heart condition that produced his death.  The Board has 
carefully considered this argument but finds it unpersuasive 
on several grounds.  


The Board first notes that the appellant's opinion as to the 
etiology of the veteran's death cannot be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Similarly, the Board cannot supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The appellant presupposes the veteran died of a heart-related 
disability.  Examination of her testimony and written 
statements suggests this belief stems from the medical 
community's use of the term "cardiopulmonary arrest" in 
describing the mode of the veteran's death.  As noted by 
reviewing specialist Dr. BK, however, this term does not 
describe the actual cause of death.  That is, cardiopulmonary 
arrest only pertains to stopping of the heart and lungs.  
Wright v. Brown, 9 Vet. App. 300, 301 (1996).  

There is, however, no competent and probative evidence to 
suggest the veteran had heart disease, let alone died from 
it.  At age 58, he was service-connected for three 
disabilities and was receiving ongoing outpatient psychiatric 
treatment at a VA facility, yet the wealth of medical records 
pertaining to years of treatment and evaluation for those 
disorders and other nonservice-connected transitory problems 
neglect to ever mention complaints or findings related to 
heart disease.  

In fact, the only mention of angina in the record is found in 
his May 1997 hospital admission for pleuritic chest pain, 
only one week prior to his death.  Objective testing, reports 
of past medical history, and applied treatment (e.g., 
strength and endurance exercise therapy) all point to a 
healthy cardiorespiratory system.  


The appellant testified that the treating physician at the 
time of the veteran's death assumed he died of a "massive 
heart attack."  That the physician made such a statement to 
the appellant is simply unverified by the record.  First, the 
treating physician never reported that in the treatment 
records.  Second, it is far more likely the appellant 
misconstrued the discharge diagnosis of "cardiopulmonary 
arrest" to mean heart attack, but that interpretation is 
incorrect.  Wright, supra.   It is also reported the veteran, 
during his last admission, personally noted a history of 
chest pain, but this is not corroborated by the medical 
evidence of record.   

Objective testing during the one-week admission prior to his 
death revealed positive findings for pneumonia, such that the 
physician's diagnosis of such is supported by the record.  
The physician also diagnosed old inferior myocardial 
infarction and probable coronary artery disease.  These 
diagnoses are not supported by the record.  and are largely 
based on the unsubstantiated statements of the veteran and 
are speculative at best.  See LeShore v. Brown, 8 Vet. App. 
406 (1995);  Obert v. Brown, 5 Vet. App. 30 (1993).  

Prior to May 1997, there are no reports of heart disease or 
symptomatology related thereto.  Hennessey v. Brown, 7 Vet. 
App. 143, 150 (1994).  The veteran's one-week admission prior 
to death; his test results that ruled out a myocardial 
infarction; his chest pain described as pleuritic (see Darby 
v. Brown, 10 Vet. App. 243, 244 (1997)); and his diagnosis of 
pneumonia, all weigh against a finding of heart disease as 
the principal cause of death.  Hennessey, supra.

Furthermore, the appellant has maintained throughout the 
appeal process that the veteran had no history of heart 
disease, further noting that he also had no history of 
hypertension or other signs of ischemia.  
Insofar as these statements tend to reflect her observation 
of the veteran's VA treatment and general complaints (or lack 
thereof) throughout the years, they are competent evidence.  
Espiritu, supra.   These statements, however, are probative 
to the extent they only further support the veteran was free 
of a cardiac condition.      

Assuming in arguendo that the veteran did in fact die from a 
heart-related disorder, such as coronary artery disease, the 
competent and probative evidence of record fails to remotely 
approach a showing that the service-connected anxiety 
disorder contributed substantially and materially to the 
veteran's death.  38 C.F.R. § 3.312. 

Aside from the two file opinion reviews ordered by the 
Board's June 1999 remand, there are no opinions regarding any 
possible causal connection between the service-connected 
anxiety disorder and the cardiopulmonary arrest/cardiac 
condition that allegedly caused the death in question.       

The competent file opinion reviews conducted by specialists 
Drs. BK and RG are highly probative because they base their 
inability to include or rule out anxiety disorder on the 
inconclusive medical findings on point, which make no mention 
of either anxiety or heart disease as affecting the physical 
health of the veteran.  Opinions to the contrary would be 
inconsistent with the record.  

That these physicians opined it remains possible anxiety 
disorder contributed to the death holds little probative 
value. Ventigan v. Brown, 9 Vet. App. 34 (1996) (Pursuant to 
38 C.F.R. § 3.312(c)(1), when considering whether a condition 
was a contributory cause of death, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.), mot. 
for reconsideration denied May 30, 1996 (per curiam).

Also against the theory of contributory cause of death, 
medical expert DR. BK noted that studies have found a link 
only between depression and cardiac disease, not anxiety and 
cardiac disease.  While the veteran did in fact display some 
symptoms of a depressive disorder throughout his treatment 
for anxiety, they were infrequent, minimal, and insufficient 
to order further review of the record by another specialist, 
particularly since the veteran was receiving ongoing 
psychiatric treatment at the time of his death, and those 
records reveal no diagnosis of depression.  

Consistent with Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000), the Board has considered all possible theories of 
entitlement.  The competent and probative evidence plainly 
establishes, however, that the disabilities for which the 
veteran was service-connected during his lifetime did not 
directly cause his death as well.  There is no evidence to 
this effect, and the appellant does not allege this 
contention. 

The Board also notes that usually a 100 percent evaluation 
for a service-connected disability, such as anxiety disorder 
in the present case, would receive considerable consideration 
under 38 C.F.R. § 3.312(c)(2) and (3).  This consideration as 
a plausible basis for contributory cause of death is 
diminished here, where his anxiety disorder, or his 
audiological disabilities for that matter, are the type of 
disabilities that do not normally affect a vital organ or 
other vital bodily functions.  The evidence does not indicate 
that his service-connected disabilities rendered him 
materially less capable of resisting the effects of other 
disease or injury that primarily caused the death.  VA 
treatment records show that his impaired functioning was 
evidenced by mental limitations more so than physical.    


The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen her cause of death claim.  See 
Graves v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 
8 Vet. App. 69, 77- 78 (1995); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

A preponderance of the evidence is against the appellant's 
claim because the competent and probative evidence shows that 
the principal and/or any contributory causes of death were 
neither incurred in nor aggravated by military service.  
38 C.F.R. § 3.102; Gilbert, supra.    


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

